ACCEPTED
                                                                                                                                06-15-00099-CR
                                                                                                                     SIXTH COURT OF APPEALS
                                                                                                                           TEXARKANA, TEXAS
                                                                                                                          12/14/2015 3:47:54 PM
                                                                                                                               DEBBIE AUTREY
                                                                                                                                         CLERK

                                           NO. 06-15-00099-CR

                          IN THE COURT OF APPEALS          FILED IN
                                                    6th COURT OF APPEALS
                     SIXTH APPELLATE DISTRICT OF TEXASTEXARKANA, TEXAS
                               AT TEXARKANA         12/14/2015 3:47:54 PM
                                                                                                        DEBBIE AUTREY
JAMES FRIEND                                                                                               Clerk
                                                                                                           Appellant

v.

STATE OF TEXAS                                                                                                  Appellee


     APPELLANT’S SECOND MOTION TO SUPPLEMENT RECORD ON
                         APPEAL AND
             MOTION TO STAY BRIEFING DEADLINES

TO THE HONORABLE COURT OF APPEALS:

         COMES NOW the Appellant, James Friend, by and through counsel of record,

Jason Horton, and for his Second Motion to Supplement Record on Appeal and

Motion to Stay Briefing Deadlines states as follows:

                                                            I.

         On November 4, 2015, this Court ordered the trial court to conduct a hearing to

determine whether one or more of the following documents were filed with the trial

court:

         1.    Defendant’s Motion to Limit Jury Argument of State (referenced in

Reporter’s Record (RR) Volume 4, p. 33);


                                                James Friend v. State of Texas
               Appellant’s Second Motion to Supplement Record on Appeal and Motion to Stay Briefing Deadlines
                                          6th Court of Appeals No. 06-15-00099-CR
                                                         Page 1 of 5
      2.     Defendant’s Motion in Limine (referenced in RR Volume 4, pp. 4-5;

eight (8) separate paragraphs);

      3.     Defendant’s             Motion           to      Invoke          Husband-Wife                    Confidential

Communication Privilege With Authorities and Argument (referenced in RR Vol. 4,

pp. 14-33 and Vol. 5, pp. 5-14); and

      4.     Defendant’s Brief in Support of Admission of Certain Bad Acts of the

Decedent was made Court’s Exhibit No. 1 and not included in the Clerk’s Record.

(V10 RR at Court’s Exhibit No. 1).

      On November 13, 2015, the trial court conducted a hearing in compliance with

this Court’s November 4, 2015 order. During that hearing, the trial court formally

marked as filed items 1 and 3 above, while also explaining that item number 4 was not

filed of record and instead made a record exhibit. (Supp. RR pp. 4-12) However,

although the trial court addressed item number 2, there appears to have been some

confusion as to exactly what is referenced in item number 2.

      In Volume 4, page 5, of the original reporter’s record, the trial court references

“Defendant’s Motion in Limine, and it’s one page with eight items on there. Are we

all looking at the same one?” Appellant’s trial counsel indicated that the parties

agreed to items 4-8, and the remaining items 1-3 remained in dispute. (V4 RR p.5)



                                              James Friend v. State of Texas
             Appellant’s Second Motion to Supplement Record on Appeal and Motion to Stay Briefing Deadlines
                                        6th Court of Appeals No. 06-15-00099-CR
                                                       Page 2 of 5
The trial court heard argument from both parties on pages 6-13, and overruled

Appellant’s request the following morning. (V5 RR p.4)

      Although this Motion in Limine is referenced during the trial court’s November

13, 2015 supplemental record hearing, the Motion that was made part of the

supplemental record is entitled “Defendant’s Motion in Limine to Prevent the State

from Using Specific Hypothetical Facts to Commit the Venire to an Answer.” (Supp.

CR pp.24-26) However, this Motion was previously filed of record on March 9, 2015,

and already included in the original clerk’s record. (CR 75-77) The subject 8-

paragraph “Motion in Limine” is not part of the original or supplemental clerk’s

records.

                                                          II.

      Appellant requests that this Court grant his Second Motion to Supplement

Record on Appeal and remand this case to the trial court to address the Motion in

Limine referenced herein. In addition, Appellant requests that the Court stay the

current briefing deadlines, thereby allowing Appellant at least thirty (30) days from

the date the supplemental record is filed to file his Brief.




                                              James Friend v. State of Texas
             Appellant’s Second Motion to Supplement Record on Appeal and Motion to Stay Briefing Deadlines
                                        6th Court of Appeals No. 06-15-00099-CR
                                                       Page 3 of 5
                                                         III.

       This motion is made in good faith and not for purposes of delay. Without

additional time, Appellant will be denied effective assistance of counsel on appeal,

to which he is entitled.

                                                                           Respectfully submitted,

                                                                           JASON HORTON LAW FIRM
                                                                           114 West Broad Street
                                                                           Texarkana, Texas 75501
                                                                           Mail to:
                                                                           P.O. Box 1596
                                                                           Texarkana, Texas 75504
                                                                           T- (903) 792-2000
                                                                           F- (903) 792-2100

                                                                 BY: /s/ Jason Horton
                                                                     Jason Horton
                                                                     jason@jasonhortonlaw.com
                                                                     Texas Bar Number 24041130

                                                                           ATTORNEY FOR APPELLANT




                                              James Friend v. State of Texas
             Appellant’s Second Motion to Supplement Record on Appeal and Motion to Stay Briefing Deadlines
                                        6th Court of Appeals No. 06-15-00099-CR
                                                       Page 4 of 5
                                  CERTIFICATE OF SERVICE

         On this 14th day of December, 2015, I hereby certify that a true and correct copy

of the foregoing instrument will be served on the Bowie County District Attorney’s

Office, according to the Texas Rules of Appellate Procedure and the rules of this

Court.

                                                                             /s/ Jason Horton
                                                                             Jason Horton




                                                James Friend v. State of Texas
               Appellant’s Second Motion to Supplement Record on Appeal and Motion to Stay Briefing Deadlines
                                          6th Court of Appeals No. 06-15-00099-CR
                                                         Page 5 of 5